Citation Nr: 1037067	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chest pain and 
palpitations, to include a heart disorder (chest or heart 
disorder).

2.  Entitlement to service connection for urticaria (skin 
disorder).

3.  Entitlement to an increased rating for sleep apnea, currently 
rated 50 percent disabling.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to an increased rating for residual scar, left 
ganglion cyst (left wrist scar), currently rated 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1978 to May 
2005.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The Veteran attended a 
hearing before the undersigned in February 2010.

A December 2008 decision denied increased ratings for erectile 
dysfunction, sleep apnea, and a scar on the left wrist. In 
January 2010 the Veteran filed a notice of disagreement (NOD) in 
response to these decisions, but no statement of the case has 
been issued (SOC). In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) held that when an 
appellant files a timely NOD and no SOC is issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC. Consequently, these matters will be remanded 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC for the issuance of an SOC.




FINDING OF FACT

The competent medical evidence shows that the Veteran's urticaria 
began in service and has been continuous since service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
urticaria was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that urticaria was incurred in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

The Veteran seeks service connection for a skin disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
at an approximate balance and the appeal will be allowed. 
 
The first element of a claim for service connection requires a 
current diagnosis.  The Veteran has a current diagnosis of 
urticaria, as reflected in March 2010 and January 2009 private 
medical records.  

The Veteran attended a general VA examination in August 2005.  
The examiner did not assign a diagnosis because there was no 
pathology seen at that time to render a diagnosis.  The United 
States Court of Veterans Appeals has stated that, in cases in 
which a Veteran claims entitlement to a higher rating for a skin 
disorder that has periods activity and inactivity, VA must 
schedule the Veteran for an examination to be conducted while the 
skin disorder is active. Ardison v. Brown, 6 Vet.App. 405 (1994). 
While such an examination is not necessary here, as the record 
shows a current diagnosis, the law clearly does not view the lack 
of an active rash at an examination to be considered as 
definitive evidence of the lack of a diagnosable skin disorder.

The March 2010 and January 2009 diagnoses satisfy the first 
element of a claim for service connection.

In regards to the second element of service connection, the 
question is whether there is evidence of an inservice occurrence 
of an injury or disease.  Service treatment records show numerous 
instances of treatment for a skin disorder beginning in May 1991, 
when the Veteran was seen with complaints of dry skin all over 
his body.  He was seen for a rash on his back and left arm in 
February 2004, skin problems in May 2004, heterotopic 
ossification in the soft tissue of the posterior calf in November 
2004.  He was discharged from service in May 2005.

At his hearing, the Veteran reported that he first noticed a skin 
rash in 1991, while he was on active duty  It was on his legs at 
the time, but can now be found all over his body.  He reported 
that the rash has been continuous since that time.  The second 
element of a claim for service connection has been satisfied.

As to the third element, the question is whether there is medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.  The Veteran can 
attest to factual matters of which he had first-hand knowledge, 
such as a rash beginning in service and being continuous 
thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Here, the Board finds that 
the Veteran is competent to testify that he has a rash that has 
been continuous since service.  His testimony is credible 
evidence in support of his claim, and as there exists post-
service medical evidence showing he continues to have rashes like 
those found in service, the last element of a claim for service 
connection has been met. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; however, 
such development would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for urticaria will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for urticaria is granted.


REMAND

In March 2010, a private provider stated that the Veteran has a 
history of palpitations which clearly started on active duty and 
that the Veteran is currently being evaluated by Dr. Olubi, a 
cardiologist.  The record does not contain current evidence 
addressing the Veteran's chest or heart disorder, including 
evidence of a diagnosis.  As such, the treatment records from Dr. 
Olubi should be obtained.  Regulations provide that efforts must 
be made to secure all private medical records and VA records that 
may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."

Service treatment records show treatment for symptoms related to 
the Veteran's heart.  For example, in February 1996 the Veteran 
was seen with complaints of heart palpitations.  This, combined 
with the March 2010 evidence that the Veteran is currently seeing 
a cardiologist, is enough to warrant a VA examination.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009). 
Such an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  Schedule the Veteran 
for a new VA examination. See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim). 

As was explained in the Introduction section above, the Veteran 
filed a timely NOD with the December 2008 denial of increased 
ratings for erectile dysfunction, sleep apnea, and a left wrist 
scar. As such, this claim must be remanded to the RO for issuance 
of a SOC. See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999). The Veteran also must be given an opportunity to perfect 
an appeal to the Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement). See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case 
with respect to the issues of entitlement to 
increased ratings for erectile dysfunction, 
sleep apnea, and a left wrist scar. The 
Veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this matter to 
the Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).

If, and only if, the Veteran submits a timely 
substantive appeal concerning this additional 
issue should the issue be forwarded to the 
Board for appellate consideration.

2.  Obtain the Veteran's current and complete 
Dr. Olubi treatment records.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

3.  After obtaining Dr. Olubi's records, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
chest or heart disorder. The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed.  The examiner should conduct a 
complete history and physical, assigning any 
relevant diagnoses, and offer an opinion as 
to whether at least as likely as not (a 50/50 
probability) any diagnosed heart or chest 
disorder had its onset in service, is related 
to service, or was aggravated by service or a 
service-connected disability.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

4.  Review the VA examination and take any 
steps necessary to insure its adequacy.

5.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


